IN THE SUPREME COURT OF THE STATE OF DELAWARE

 GARY V. STANLEY,                        §
                                         §
       Defendant Below,                  §   No. 355, 2021
       Appellant,                        §
                                         §   Court Below—Superior Court
       v.                                §   of the State of Delaware
                                         §
 STATE OF DELAWARE,                      §   Cr. ID No. 181201010757 (K)
                                         §
       Plaintiff Below,                  §
       Appellee.                         §

                          Submitted: December 29, 2021
                           Decided: February 21, 2022

Before SEITZ, Chief Justice; VALIHURA and VAUGHN, Justices.

                                   ORDER

      After consideration of the opening brief, the motion to affirm, and the record

below, it appears to the Court that:

      (1)     The appellant, Gary V. Stanley, filed this appeal from the Superior

Court’s adoption of the Commissioner’s report and recommendation and denial of

his first motion for postconviction relief under Superior Court Criminal Rule 61.

The State of Delaware has filed a motion to affirm the judgment below on the ground

that it is manifest on the face of Stanley’s opening brief that his appeal is without

merit. We agree and affirm.

      (2)     In March 2019, a grand jury indicted Stanley for multiple drug and

weapon offenses. In July 2019, Stanley filed a motion to suppress evidence seized
during the execution of a search warrant. After the State filed a response, a hearing

on the motion to suppress was initially scheduled for August 9, 2019, and then

rescheduled for September 10, 2019.

      (3)     On September 10, 2019, Stanely’s counsel informed the Superior Court

of the withdrawal of the motion to suppress. He also told the court that Stanley

would be pleading guilty, but wished for deferred sentencing so that he could

participate in the ongoing investigation into the recent death of his one-year-old son.

Given the State’s lack of opposition to deferred sentencing, the court agreed to defer

sentencing.

      (4)     Stanley proceeded to plead guilty to drug dealing, carrying a concealed

deadly weapon (“CCDW”), and possession of firearm ammunition by a person

prohibited (“PABPP”). As part of the plea agreement, the parties recommended a

sentence with six years of non-suspended Level V time. The Superior Court

conducted a plea colloquy with Stanley and accepted his guilty plea.

      (5)     On November 27, 2019, the Superior Court sentenced Stanley as

follows: (i) for CCDW, eight years of Level V incarceration, suspended after five

years for eighteen months of Level III probation; (ii) for drug dealing, fifteen years

of Level V incarceration, suspended after one year for decreasing levels of

supervision; and (iii) for PABPP, eight years of Level V incarceration, suspended




                                          2
for eighteen months of Level III probation. Stanley did not appeal the Superior

Court’s judgment.

       (6)     On August 26, 2020, Stanley filed a timely motion for postconviction

relief. Stanley argued that his counsel was ineffective. After obtaining the affidavit

of Stanley’s counsel and the State’s response to the motion for postconviction relief,

a Superior Court Commissioner recommended that the Superior Court deny

Stanley’s motion. The Superior Court conducted a de novo review of the report,

adopted the report, and denied Stanley’s motion for postconviction relief. This

appeal followed.

       (7)     This Court reviews the Superior Court’s denial of postconviction relief

for abuse of discretion.1 We review legal or constitutional questions, including

claims of ineffective assistance of counsel, de novo.2 The Court must consider the

procedural requirements of Rule 61 before addressing any substantive issues.3

       (8)     As he did below, Stanley argues in his opening brief that his counsel

was ineffective for: (i) failing to investigate his mental condition and request a

competency hearing; (ii); failing to sufficiently challenge the search warrant, move

for a Franks hearing,4 and investigate tampering with Stanley’s recorded statement




1
  Starling v. State, 130 A.3d 316, 325 (Del. 2015).
2
  Id.
3
  Younger v. State, 580 A.2d 552, 554 (Del. 1990).
4
  Franks v. Delaware, 438 U.S. 154 (1978).


                                                3
to police; and (iii) coercing him to plead guilty. The procedural requirements of

Rule 61, including Rule 61(i)(3), do not bar Stanley’s timely claims of ineffective

assistance of counsel.5 To support a claim of ineffective assistance of counsel,

Stanley must show that: (i) his counsel’s conduct fell below an objective standard of

reasonableness; and (ii) there was a reasonable probability that, but for his counsel’s

errors, he would not have pleaded guilty but would have insisted on going to trial.6

Although not insurmountable, there is a strong presumption that counsel’s

representation was professionally reasonable.7

       (9)    The record does not support Stanley’s claim that his counsel was

ineffective for failing to investigate his mental condition and request a competency

hearing. This claim is based on injuries Stanley suffered as a result of an April 2019

car accident, including post-concussion syndrome, memory problems, and hearing

difficulties, as well as serious depression he experienced after the death of his son in

August 2019.

       (10) A defendant is competent “if he has sufficient present ability to consult

with his lawyer rationally” and “has a rational as well as factual understanding of

the proceedings against him.”8 The affidavit of Stanley’s counsel and transcript of


5
  Green v. State, 238 A.3d 160, 175 (Del. 2020); Bradley v. State, 135 A.3d 748, 759 (Del. 2016).
6
  Hill v. Lockhart, 474 U.S. 52, 58-59 (1985); Albury v. State, 551 A.2d 53, 59 (Del. 1988).
7
  Albury, 551 A.2d at 59 (citing Strickland v. Washington, 466 U.S. 668, 689 (1988)).
8
  Williams v. State, 378 A.2d 117, 119 (Del. 1977). See also Weeks v. State, 653 A.2d 266, 270
(Del. 1995) (recognizing that legal standard for competency to plead guilty is same as competency
to stand trial).


                                               4
the plea colloquy reflect that counsel was aware of the car accident and the death of

Stanley’s son. He was not aware of any issues calling Stanley’s competency into

question.

      (11) There is no indication in the record that Stanley was unable to consult

with his lawyer rationally or lacked a factual understanding of the proceedings

against him. The plea paperwork reflects that Stanley had never been a patient in a

mental hospital. The transcripts of Stanley’s appearances in the Superior Court do

not reflect any confusion, lack of understanding, or erratic behavior by him. Stanley

was able to communicate with his counsel about his desire for deferred sentencing

and responded appropriately to the Superior Court’s inquiries during the guilty plea

colloquy. Stanley has not shown any basis for his counsel to pursue competency

proceedings or that he was prejudiced by his counsel’s failure to do so.

      (12) Stanley next contends that his counsel was ineffective for failing to

challenge certain deficiencies of the probable cause affidavit in the motion to

suppress and for failing to move for a Franks hearing. The affidavit deficiencies

identified by Stanley include the lack of dates when the police spoke to the

informant, the absence of informant credentials, the failure to describe Stanley’s

criminal record or activities, and the absence of observed drug activity. Stanley also

asserts that his counsel was ineffective for failing to investigate possible tampering

with his recorded statement to police.



                                          5
      (13) In challenging the motion to suppress filed by his counsel, Stanley

ignores the arguments that his counsel made in that motion. Counsel argued that

suppression was necessary because Stanley had a reasonable expectation of privacy

in trash the police searched and found evidence of drug activity that they relied upon

to establish probable cause for a search warrant. Counsel also argued that the search

warrant affidavit failed to establish probable cause because: (i) there was no

indication that the cooperating defendant who identified Stanley as selling heroin in

Dover was a proven and reliable informant; (ii) the cooperating defendant made

general allegations that did not describe Stanley’s activities in a manner suggesting

the allegations were reliable; (iii) the allegations failed to establish a nexus between

the alleged drug dealing and Stanley’s residence; (iv) the police did little to

corroborate the information provided; and (v) the evidence found in the trash—

materials with trace amounts of marijuana and fentanyl—did not support a finding

of probable cause that drugs were presently in the house. The affidavit deficiencies

that Stanley contends his counsel should have raised are duplicative or cumulative

of the claims made by counsel. Stanley has not shown that his counsel’s preparation

of the motion to suppress fell below an objective standard of reasonableness or that

he would have insisted on going to trial if the additional affidavit deficiencies had

been identified in the motion to suppress.




                                           6
         (14) A defendant is entitled to a Franks hearing when he makes a

“substantial preliminary showing” that the affiant included a false statement,

knowingly or recklessly, in the warrant affidavit and the false statement was

necessary to the finding of probable cause.9 Stanley’s conclusory allegations of false

statements in the probable cause affidavit do not establish any basis for the filing of

a motion for a Franks hearing. Stanley also fails to show that he would have insisted

going to trial if counsel had filed a motion for a Franks hearing.

         (15)    As to the tampering claim, Stanley’s counsel stated in his affidavit that

his copy of Stanley’s recorded statement appeared to be full and complete, with

nothing altered or cut. Aside from conclusory allegations, Stanley offers nothing to

support his tampering claim. Stanley has not shown that his counsel’s decision not

to pursue a tampering claim was objectively unreasonable or that he was prejudiced

by this decision.

         (16) Finally, Stanley argues that he was coerced into pleading guilty by his

counsel’s ineffective assistance. In addition to the ineffective assistance claims

previously addressed, Stanley claims that his counsel should have informed him that

he faced a five-year (instead of a ten-year) minimum mandatory sentence if he

proceeded to trial. Stanley bases this claim on unspecified amendments to Title 16

of the Delaware Code in 2019. As the State correctly points out, those amendments


9
    Franks, 438 U.S. at 155-56.


                                             7
did not go into effect until December 15, 201910 and would not apply to the

sentencing for crimes Stanley committed in December 2018.

       (17) The charges against Stanley included possession of a firearm during the

commission of a felony (“PFDCF”), possession of a firearm by a person prohibited

(“PFBPP”), and drug dealing under 16 Del. C. § 4752. Based on the indictment, it

appears that Stanley had previous convictions for multiple felonies, including two

violent felonies (first-degree robbery and drug dealing), at the time of his new crimes

in December 2018. If Stanley had proceeded to trial and been convicted of PFDCF,

PFBPP, and drug dealing under Section 4752, he would have faced a minimum

sentence of at least ten years, and possibly more.11 Accordingly, there is no merit to

Stanley’s claim that his counsel should have informed him that he would only face

a five-year minimum sentence if he proceeded to trial.

       (18) The record also belies Stanley’s allegations of coercion. In the Truth-

in-Sentencing Guilty Plea form, Stanley indicated that he freely and voluntarily

decided to plead guilty and that no one, including his lawyer, threatened or forced



10
   S.B. 47, 150th Gen. Assem. (2019) (providing that the amendments to Title 16 would into effect
90 days after approval on September 16, 2019).
11
   11 Del. C. § 1447A(c) (2018) (providing that a person convicted of PFDCF who has at least two
previous felony convictions must receive a minimum sentence of at least five years at Level V);
11 Del. C. § 1448(e)(1) (2018) (providing that a person prohibited who knowingly possesses a
firearm while prohibited will receive a minimum sentence three, five, or ten years if previously
convicted of a certain number of violent felonies or violent felonies within a certain time period);
11 Del. C. § 4205(b) (2015) (providing for a two to twenty-five year Level V sentence for a class
B felony); 16 Del. C. § 4752(b) (2017) (defining drug dealing as a class B felony).


                                                 8
him to plead guilty. During his guilty plea colloquy with the Superior Court, Stanley

affirmed that his responses in the Truth-in-Sentencing Guilty Plea form were

accurate. He also stated that no one forced or threatened him to plead guilty, he

understood his legal rights concerning the suppression of evidence and that he was

waiving his constitutional rights by pleading guilty, and he was guilty of drug

dealing, CCDW, and PABPP. Absent clear and convincing evidence to the contrary,

which he has not identified, Stanley is bound by his representations during the plea

colloquy and in the Truth-in-Sentencing Guilty Plea Form. The Superior Court did

not err in finding that Stanley entered his plea knowingly and voluntarily and that

his ineffective assistance claims were without merit.

      NOW, THEREFORE, IT IS ORDERED that the motion to affirm is

GRANTED and the judgment of the Superior Court is AFFIRMED.

                                       BY THE COURT:


                                       /s/ Karen L. Valihura
                                       Justice




                                         9